Citation Nr: 1645770	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for non-proliferative diabetic retinopathy with macular edema.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969 in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that the severity of his service-connected eye disability warrants a higher evaluation.  His eye disability is currently rated as noncompensable, i.e., 0 percent disabling.

A VA examination was conducted in August 2012, over four years ago.  The Veteran asserts that the examination did not fully address his eye problems.  Specifically, he states that he has permanent reading and distortion problems that are progressively getting worse.  See May 2015 correspondence.  Given the Veteran's assertions, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected eye disability.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition, an attempt should be made to obtain any outstanding treatment records.  The claims file currently includes treatment records from Kaiser Permanente dated from June 2008 to December 2011, and letters from private physicians dated in March 2012 and May 2012.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eye disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  The AOJ should specifically request that the Veteran provide authorization to obtain treatment records from Kaiser Permanente dated since December 2011.

The AOJ should also obtain any outstanding VA treatment records.  

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected non-proliferative diabetic retinopathy with macular edema.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's eye disability under the rating criteria.  Uncorrected and corrected central visual acuity for distance and near vision of the eyes should be provided.  If the Veteran's visual fields are affected, a Goldmann Perimeter Chart should also be included with the examination report.  The examiner should indicate the degree of remaining visual field in the eyes, in each of the following eight principal meridians:  temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




